



COURT OF APPEAL FOR ONTARIO

CITATION:

Locking v. Armtec
    Infrastructure Inc., 2012 ONCA 467

DATE: 20120629

DOCKET: C54955

Armstrong, Watt and Pepall JJ.A.

BETWEEN

Keith Locking

Plaintiff (Appellant)

and

Armtec
    Infrastructure Inc., Scotia Capital Inc., TD Securities Inc., BMO
    Nesbitt Burns Inc., Charles M. Phillips, James R. Newell, Robert
    J. Wright, Ron V. Adams, Don W. Cameron, Brian W.
    Jamieson, John E. Richardson and Michael S. Skea

Defendants

Proceeding under the
Class
    Proceedings Act
, 1992

AND BETWEEN

Bruce Simmonds, Robert
    Grant and Gordon Moore

Plaintiffs (Respondents)

and

Armtec Infrastructure Inc., Charles M. Phillips, James R. Newell,
Michael
    S. Skea, Donald W. Cameron, Scotia Capital Inc., TD
    Securities Inc. and BMO Nesbitt Burns Inc.

Defendants

Proceeding under the
Class
    Proceedings Act
, 1992

Earl A. Cherniak, Q.C. for the plaintiff/appellant Keith
    Locking

Paul J. Pape and David S. Steinberg, for Gordon Moore

Heard: May 22, 2012

On appeal from the order of Justice Bruce G. Thomas of
    the Superior Court of Justice, dated January 20, 2012.

ENDORSEMENT

[1]

For reasons to follow in due course, we have concluded that the carriage
    order of Justice Thomas of the Superior Court of Justice dated January 20, 2012
    is an interlocutory order.  This court does not have jurisdiction to hear the
    appeal.  The appeal lies to the Divisional Court by way of leave to appeal.

[2]

In the circumstances, we respectfully request the Divisional
    Court/Superior Court of Justice to accommodate counsel in getting a leave to
    appeal motion on as expeditiously as possible.

Robert P. Armstrong J.A.

David Watt J.A.

S.E. Pepall J.A.


